                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


LARRY P. MARTIN,

                      Plaintiff,

               v.                                           Case No. 18-C-1570

UNITED STATES OF AMERICA,

                      Defendant.


                ORDER LIFTING STAY AND EXTENDING DEADLINES


       IT APPEARING THAT appropriations have been restored to fund the Department of

Justice, IT IS THEREFORE ORDERED that the stay entered by this Court by Order dated

January 17, 2019 is hereby lifted, and any and all deadlines in the above-captioned case (whether

established by order, rule, or agreement), including but not limited to any responsive pleading

deadlines, are extended by 35 days.

       Dated at Green Bay, Wisconsin this 31st day of January, 2019.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, Chief Judge
                                                    United States District Court
